Citation Nr: 0722205	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  There is no credible supporting evidence that the veteran 
was exposed to stressors during service, and the Board finds 
that the in-service stressor accounts provided by the 
veteran, standing alone, are not convincing.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran was 
provided a stressor development letter in April 1999.  In 
addition, a letter from the RO dated in June 2003 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claim.  The letters adequately informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The veteran was also provided 
additional notice in March 2006 regarding potential ratings 
and effective dates, See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  His service personnel records have been 
obtained, and the RO made appropriate attempt to verify his 
claimed stressors.  He has had a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

The veteran's service medical records reflect that on pre-
induction examination in June 1966, the veteran reported a 
history of having nervous trouble.  It was stated that he had 
seen a doctor and gotten a prescription for nervousness.   He 
also reported having trouble sleeping and hyperventilation 
with dyspnea, chest pain and fast breathing.  The report of a 
medical examination conducted at that time shows that 
psychiatric evaluation was normal.

The veteran's service medical records show that he continued 
to report similar complaints, but no definite psychiatric 
disorder was ever diagnosed.  A service medical record prior 
to overseas service dated in October 1966 shows that the 
veteran was prescribed valium after reporting that he had bad 
nerves ever since being young.  A service medical record 
dated in June 1967 shows a complaint of "nerves", but no 
details were noted.  A service medical treatment record dated 
in July 1967 notes that the veteran reported that he was very 
nervous but unable to state why.  The impression was anxiety 
reaction.  The report of a medical history given by the 
veteran in May 1968 for the purpose of separation from 
service shows that he denied having frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry.  He did check a box indicating he had 
"nervous trouble of any sort", but no specific details were 
noted other than having been seen by a doctor before service 
and at a dispensary in service for "bad nerves."  The 
report of a medical examination conducted at that time showed 
that psychiatric evaluation was normal.  

There is no evidence of a psychosis being manifest within a 
year after separation from service.  A VA hospital summary 
dated in November 1983 reflects a diagnosis of continuous 
alcohol dependence, but there is no mention of the presence 
of a psychiatric disorder.  The earliest diagnosis of a 
psychiatric disorder was many years after the veteran's 
separation from service in the year   For example, a VA 
record dated in January 1991 includes a diagnosis of anxiety.  
There is no medical evidence linking any current diagnosis 
other than PTSD to service.  The Board notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
Board finds that a psychiatric disorder was not present 
during service, and a psychosis was not manifest within a 
year after the veteran's separation from service (so as to 
permit application of chronic disorder presumptions afforded 
for psychoses).

During the hearing held before at the RO in February 2006, 
the veteran recounted an incident in service when an earth 
mover accidentally ran into a bus and injured and killed Thai 
civilians.  The veteran has also presented written statements 
from his mother and his sister dated in February 2006 which 
were to the effect that the veteran became very nervous as a 
child after his father was killed in an explosion, and his 
nerves were further affected by witnessing casualties from 
Vietnam.  This reportedly resulted in self medication through 
the use of alcohol after service.  

The Board notes that the veteran's medical treatment records 
indicate that his currently diagnosed PTSD is possibly 
related to in-service stressors such as the bus accident 
described in his testimony.  For example, a VA record dated 
in April 2003 shows that the veteran reported that his most 
traumatic incident was when a dirt moving vehicle went into 
eight civilians and cut their bodies into pieces.  The 
diagnosis was PTSD.  Significantly, however, the Board finds 
that the evidence fails to establish that the veteran was 
exposed to the claimed stressors in service.  

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
He was in overseas from December 1966 to November 1967.  
During that period, his principal duty was as a wheeled 
vehicle mechanic.   He received the National Defense Service 
Medal, but did not receive any decorations or medals which 
are awarded exclusively for involvement in combat.  

The RO attempted to verify the veteran's claimed stressors, 
however, the Army and Joint Service Records Research Center 
(JSRRC) reported in March 2006 that the PTSD request could 
not be researched because the killing of civilians was 
extremely difficult to verify.  The request was considered to 
be invalid for JSRRC purposes.  

The Board finds that the present case differs substantially 
from a court decision which indicated that a rocket attack at 
a large base in Vietnam may be a sufficient PTSD stressor, 
and a veteran's claimed personal exposure to the rocket 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
rocket attack.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The facts of the present case differ substantially 
enough from the Pentecost case as to prevent the principles 
discussed in that case from providing a basis for allowing 
the present claim.  The Pentecost case involved a diagnosis 
of post-traumatic stress disorder based simply on having 
heard rockets whistling overhead and being in fear on that 
basis.  Therefore, the fact that the Pentecost veteran's unit 
was in the general area where rocket attacks occurred was 
sufficient to verify his claimed stressor even in the absence 
of evidence confirming that a rocket attack directly affected 
his unit by causing casualties or damage in his immediate 
area.  The Board notes that part of the underlying rationale 
of that decision is the fact that a rocket attack would 
reasonably inspire fear in anyone who hears such rockets as 
the person would potentially be in danger.  The claimed 
stressor in the present case upon which the diagnosis of PTSD 
was based, namely the incident of observing civilian 
injuries, in contrast, was not corroborated.  

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors, standing alone, are not 
credible.  There is nothing in his service personnel records 
to corroborate the occurrence of such significant events.  
The Board also notes that, the evidence in this case, unlike 
the evidence in Doran, does not include any lay statements 
from other servicemen corroborating the veteran's account of 
his claimed stressors.  In addition, the veteran's statements 
regarding stressors have varied over the years.  A VA record 
dated in September 1998 shows that he reported that he had 
been in a jungle in foxholes and heard bombing and machine 
guns.  The earth mover incident which the veteran now 
describes as his most traumatic incident, was not mentioned.  

In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incidents he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the diagnosis was based on unverified 
stressors.  The question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. 190 at 193 (1001).  
There is no verification that the veteran was exposed to his 
claimed stressors.  As a result, under 38 C.F.R. § 3.304(f), 
the diagnoses of PTSD cannot form the groundwork necessary to 
support the veteran's claim.  The Board finds that the 
evaluations which produced diagnoses of PTSD relied on post-
service or unconfirmed stressors.  Establishing service 
connection for PTSD requires both a medical diagnosis of that 
disability and credible supporting evidence that the claimed 
in-service stressor actually occurred (as well as competent 
evidence of a nexus between the two).  38 C.F.R. § 3.304(f).  
In the absence of credible supporting evidence of a stressor, 
the diagnosis of PTSD by a medical professional is 
insufficient to establish service connection for such 
disorder.  Accordingly, the Board concludes that PTSD was not 
incurred in or aggravated by service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


